Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1,3-5,7,10,12-14,19-21,24,27 and 31-34 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
The 35 USC 112(b) rejections have been withdrawn in view of the applicant’s arguments and amendments.

Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejections aside from claims 32 and 34 which have been objected to for containing allowable subject matter.

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,3-5,7,10,12-14,19-21,24,27,31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Bradygames (Grand Theft Auto V Guide, 03/31/2016,https://archive.org/details/Grand.Theft.Auto.V.BRADYGAMES.Game.Guide/mode/2up, pg. 6, 13, 58, 59, 200 (Year: 2016)) in view of York et al (US Pub. No. 2007/0270226), hereafter, “York,” Chen et al (US Pub. No. 2010/0194702), hereafter, “Chen,” and Kruglick (US Pub. No. 2015/0273328).

As to claim 1, Bradygames discloses a scene switching method based on a terminal, comprising: 
receiving, by the terminal, a first instruction by triggering a virtual button in an application interface, the application interface displaying a first scene (Bradygames: pg. 59 (see bottom left or right of document for page numbers), par. 5, “Switch to Trevor and take out the guard,” particularly, “Time to your first character switch. Hold down the control button indicated onscreen to bring up a small display wheel in the lower right corner.” That is, the user holds down the control button indicated on screen (i.e. a virtual button) to bring up a small display wheel (pg. 58, circular figure on the left) that shows the characters available for 
outputting, by the terminal, one or more icons of one or more to-be-selected operation objects based on the first instruction (Bradygames: pg. 59, par. 5, “Switch to Trevor and take out the guard,” particularly, “Time to your first character switch. Hold down the control button indicated onscreen to bring up a small display wheel in the lower right corner. This shows the characters available for switching.” That is, the characters available for switching are icons of one or more to be selected operation objects.); 
receiving, by the terminal, a second instruction, the second instruction indicating a selection of a first icon from the one or more icons of the one or more to-be-selected operation objects, and the first icon representing a first operation object (Bradygames: pg. 59, par. 5, “Switch to Trevor and take out the guard,” particularly, “Time to your first character switch. Hold down the control button indicated onscreen to bring up a small display wheel in the lower right corner. This shows the characters available for switching...To switch to Trevor, keep holding down the control, then push the control stick to the right, highlighting Trevor in the display wheel.” 
switching, by the terminal, the first scene displayed by the application interface to a second scene based on the second instruction, the second scene being a scene in which the first operation object is located, wherein the first scene and the second scene are two different areas of a map maintained by the application, the first operation object is present in the second scene, and the first operation object is absent in the first scene (Bradygames: pg. 59, par. 5, “Switch to Trevor and take out the guard,” particularly, “Time to your first character switch. Hold down the control button indicated onscreen to bring up a small display wheel in the lower right corner. This shows the characters available for switching...To switch to Trevor, keep 
However, Bradygames may not explicitly disclose showing, by the terminal, a status of a second operation object represented by the second icon. 
But, York discloses showing, by a terminal, a status of a second operation object represented by the second icon (Fig. 3, label 310 and [0008], particularly, “It depicts character profiles of the squad characters in a graphical arrangement that maps the profiles to a first actuator (e.g., a directional-pad) on the controller. The squad status display identifies a current command being carried out by each squad character, as well as the character's health.”). 
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Bradygames and York in order to provide a means of informing users of the statuses of other characters in the game so that they can make better decisions.
However, Bradygames and York may not explicitly disclose the terminal is a mobile terminal and further, receiving, by the mobile terminal a finger-sliding operation from the first icon to a second icon of the one or more icons. That is, Bradygames and York use directional pads rather than touch screens to move and make selections.
But, Chen discloses a terminal is a mobile terminal ([0017], “mobile phone” among others), and receiving, by the mobile terminal a finger-sliding operation from a first icon to a second icon of the one or more icons (Fig. 4 and [0020], particularly, “As shown in FIG. 4, the finger 310 may slide on the multi-touch panel 110. According to the movement of the touch point, the recognizing module 120 updates the recognized result, such as the position of the 
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Bradygames and York with Chen in order to provide a means of navigation between icons on touch screens so as to permit the system of Bradygames and York to operate on a larger variety of devices.
However, the combination of Bradygames, York, and Chen does not explicitly disclose the first scene and the second scene are two different areas of a global map maintained by the application. That is, Bradygames does not have a global map, but more simply a map of some kind.
However, Kruglick discloses a first scene and a second scene a global map maintained by an application (Abstract, particularly, “In one example, a computer-implemented method to allocate rendering tasks to resources of a server system comprise determining at least a portion of a first game world view viewable at a first game client of a plurality of game clients, receiving at least a portion of a game input from the first game client, determining a change from the first game world state to a second game world state, determining based on the second game world state, by the server system, a second game world view, determining a first render task to update the first game element and a second render task to update the second game element and allocating, the first render task to a first game element resource and the second render task to a second game element resource.” And [0036], particularly, “In general, the game input may 
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Bradygames, York, and Chen with Kruglick in order to provide a more immersive experience with a larger and more complex game setting.

 As to claims 10 and 19, they are rejected by a similar rationale to that set forth in claim 1’s rejection.

As to claims 3, 12, and 20, the teachings of Bradygames, York, Chen, and Kruglick as combined for the same reasons set forth in claim 1’s rejection further disclose receiving a third instruction, the third instruction indicating a selection to cancel processing on the first operation object instruction (Bradygames: pg. 59, par. 10, line 2, the user may choose (i.e. third instruction) to switch back to Michael character scene (i.e. first scene) after switching to Trevor character scene (i.e. second scene), the third instruction indicating a selection to cancel processing on the first operation object (Bradygames: pg. 59, par. 10, line 2, the user may switch back to the Michael character by holding the control button and selecting the Michael character (i.e. third instruction) from the character wheel (pg. 58, circular figure on the left) (i.e. when the user switches back to Michael character, he/she are canceling any processing performed on the Trevor character (i.e. first operation object)); and switching the second scene displayed by the application interface to the first scene based on the third instruction (Bradygames: pg. 59, par. 10, line 2, when the user selects the Michael character (i.e. third instruction), the user is taken back to Michael character scene (i.e. first scene)).

As to claims 4 and 13, the teachings of Bradygames, York, Chen, and Kruglick as combined for the same reasons set forth in claim 1’s rejection further disclose receiving a fourth instruction (Bradygames: pg. 6, par. 2, lines 1-7, While the scene is switched to the Trevor character scene (i.e. second scene), the user may activate (i.e. fourth instruction) a special ability skill); and updating a status attribute value of the first operation object based on the fourth instruction (Bradygames: pg. 6, par. 2, lines 2-3, when the special ability skill is activated (i.e. fourth instruction), the Trevor character will have an ability bar (pg. 13, par. 1, line 1-2) (i.e. status attribute value) that starts off full and starts to drain (i.e. update status attribute value) for up to 30 seconds).

 As to claims 5 and 14, the teachings of Bradygames, York, Chen, and Kruglick as combined for the same reasons set forth in claim 1’s rejection further disclose receiving a fifth instruction in the application interface, the fifth instruction indicating a selection to stop updating the status attribute value of the first operation object (Bradygames: pg. 200, par. 1, lines 3-4, after the special ability skill is activated (i.e. fourth instruction), it may also be deactivated (i.e. fifth instruction) in order to stop the special ability skill and save some of the ability bar (i.e. status attribute value) for another time and the deactivation (i.e. fifth instruction) of the special ability skill will stop the special ability bar (i.e. status attribute value) from draining)); and stopping updating the status attribute value of the first operation object based on the fifth instruction (Bradygames: pg. 200, par. 1, lines 3-4, when the user deactivates (i.e. fifth instruction) the special ability skill, the special ability bar (i.e. status attribute value) will stop draining for the character currently being played).

As to claim 7, the teachings of Bradygames, York, Chen, and Kruglick as combined for the same reasons set forth in claim 1’s rejection further disclose stopping updating the status attribute value of the first operation object upon determining remaining hit points of the first operation object are zero (York, Fig. 3, label 310 and [0008], particularly, “It depicts character profiles of the squad characters in a graphical arrangement that maps the profiles to a first actuator (e.g., a directional-pad) on the controller. The squad status display identifies a current command being carried out by each squad character, as well as the character's health.”)

As to claims 21, 24, and 27, the teachings of Bradygames, York, Chen, and Kruglick as combined for the same reasons set forth in claim 1’s rejection further disclose triggering the virtual button in the application interface includes touching and holding the first virtual button (Bradygames: pg. 59, par. 5, “Switch to Trevor and take out the guard,” particularly, “Time to your first character switch. Hold down the control button indicated onscreen to bring up a small display wheel in the lower right corner. This shows the characters available for switching...To switch to Trevor, keep holding down the control, then push the control stick to the right, highlighting Trevor in the display wheel.”).


As to claim 31, the teachings of Bradygames, York, Chen, and Kruglick as combined for the same reasons set forth in claim 1’s rejection further disclose the first icon or the second icon is presented as a character enclosed in a circle (Bradygames: pg. 59 (see bottom left or right of document for page numbers), par. 5, “Switch to Trevor and take out the guard,” particularly, “Time to your first character switch. Hold down the control button indicated onscreen to bring up a small display wheel in the lower right corner.” That is, the user holds down the control button indicated on screen (i.e. a virtual button) to bring up a small display wheel (pg. 58, circular figure on the left and was not present previously) that shows the characters available for 

As to claim 33, the teachings of Bradygames, York, Chen and Kruglick as combined for the same reasons set forth in claim 1’s rejection further disclose an area of the global map other than the first scene or the second scene is not displayed by the mobile terminal (Bradygames: pg. 59, par. 5; Kruglick discloses the global map in Abstract and Chen discloses mobile terminals in [0017]).

Allowable Subject Matter
Claims 32 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452